Title: Thomas Jefferson to John Graham, 29 May 1813
From: Jefferson, Thomas
To: Graham, John


          Dear Sir Monticello May 29. 13.
          Your preceding kindnesses in forwarding my foreign letters encourages encourage me to send you the inclosed. Madame de Stael desired it should be put under cover to our Consul at Stockholm, but I do not know who that is. this obliges me to ask the favor of you to put it under such a cover. the letter is such an one as
			 I should be sorry should get either into French or English
			 hands. I will ask the favor of you therefore to reserve it for one of your safest conveyances. accept always the assurances of my great esteem & respect.
          Th:
            Jefferson
        